Title: From James Madison to Alexander J. Dallas, 4 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier May 4. 1815
                        
                        The Waggons with Mr. Jefferson’s Library are on their way to Washington, and will expect to be paid on their arrival. Not having the law on the subject of that purchase, I know not whether it includes an appropriation for the expence of transportation, or leaves this to be paid out of any other & what fund. I must ask you to decide this point, & have the Waggoners paid without delay. They are I understand entitled each to $4 dollrs. per day, for 15 days, with the exception of one who will not arrive for some time, with a few Cases of Books which did not accompany the others, and who is to receive at the rate of six dollars per day. Should my sanction be necessary in any form to close this little transaction, it will be added as soon as I receive notice of it. Mr. Smith (Comr. of the Revenue) has been so obliging to give some attention to the arrangement for conveying the Library, and will be requested, to relieve you from all the trouble, not officially essential. Accept my cordial respects & best wishes
                        
                            
                                James Madison
                            
                        
                    
                    
                        Do what you find proper in the case stated in the enclosed letter.
                    
                